DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 01/19/2022.  Claims 11-15 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (U.S. Pat. 6405992) in view of Ward et al. (U.S. Pat. 7780140).
	Regarding claims 11-13, Palmer discloses an equipment pad 10 for at least one standby generator 12, where at least one standby generator 12 has a base (as shown in Fig. 6 below) that has at least one opening (see openings on brackets in Fig. 6 below) for at least one fastener to pass through the at least one opening to secure the standby generator 12 to the equipment pad 10, the equipment pad 10 comprising: a surface (as shown in Fig. 6 below) having a plurality of threaded openings 34 that are formed to receive the at least one fastener and the plurality of threaded openings 34 are positioned and patterned on the surface to align with the at least one opening on the base of the standby generator 12 in order for the at least one fastener to pass through the at least one opening and into at least one of the plurality of threaded opening 34 in order to secure the standby generator 12 on to the surface of the equipment pad 10 (as discussed in col. 3, lines 57-60).  
	With regards to claims 11-13, Palmer is discussed above, and discloses the equipment pad, but fails to teach threaded inserts within the surface, for receiving the fasteners.  Ward teaches a two-piece equipment pad 10, having a surface 16, where the surface 16 has a plurality of threaded inserts 56, for receiving fasteners.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pad of Palmer with the threaded inserts of Ward, since the equivalence of drilled and tapped holes and threaded inserts for their use in the 
	Regarding claim 14, Palmer teaches the equipment pad 10, where the plurality of threaded openings 34 are grouped into at least one pattern and the at least one pattern aligns with the plurality of openings in the base of the at least one standby generator 12 (see alignment openings in Fig. 6 below).
Regarding claim 15, Palmer teaches the equipment pad 10, where the plurality of threaded openings 34 form a plurality of patterns where each pattern in the plurality of patterns align with a plurality of openings on the base of the at least one standby generator 12 (see threaded openings 34 in Fig. 2).  

    PNG
    media_image1.png
    452
    689
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art of record, the Examiner submits the Notice of References Cited (PTO-892), which discloses additional supporting bases capable of securing outdoor equipment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        16-Feb-22

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632